Matter of Henry G. (Amelinda L.--Danny T.) (2019 NY Slip Op 06902)





Matter of Henry G. (Amelinda L.--Danny T.)


2019 NY Slip Op 06902


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


797 CAF 18-00741

[*1]IN THE MATTER OF HENRY G., JR., AMILEEANA G., AND SELENA T. MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, PETITIONER-RESPONDENT; AMELINDA L., RESPONDENT, AND DANNY T., RESPONDENT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR RESPONDENT-APPELLANT.
MICHAEL E. DAVIS, COUNTY ATTORNEY, ROCHESTER (CAROL EISENMAN OF COUNSEL), FOR PETITIONER-RESPONDENT.
LORENZO NAPOLITANO, ROCHESTER, ATTORNEY FOR THE CHILD.
PAUL B. WATKINS, FAIRPORT, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Monroe County (Dandrea L. Ruhlmann, J.), entered April 12, 2018 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondent Danny T. had neglected the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 10, respondent father appeals from a fact-finding and dispositional order that, inter alia, adjudged that he neglected the subject children. We affirm. Contrary to the father's contention, there is a sound and substantial basis in the record supporting Family Court's determination that petitioner met its burden of establishing his neglect of the subject children (see Matter of Sean P. [Brandy P.], 156 AD3d 1339, 1339-1340 [4th Dept 2017], lv denied 31 NY3d 903 [2018]). We have reviewed the father's remaining contention and conclude that it lacks merit.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court